SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A For Registration of Certain Classes of Securities Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act CALPINE CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 77-0212977 (IRS Employer Identification No.) 50 West San Fernando Street, San Jose, California95113 717 Texas Avenue, Houston, Texas77002 (Addresses of principal executive offices and zip codes) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to: General Instruction A.(c), please check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to: General Instruction A.(d), please check the following box: [] Securities Act registration statement file number to which this form relates:N/A Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on which Each Class is to be Registered Common Stock, par value $0.001 per share The New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. This registration statement registers under Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Act”) common stock, par value $0.001 per share (the “Common Stock”), of Calpine Corporation (the “Company”) being issued pursuant to the Company’s Sixth Amended Joint Plan of Reorganization pursuant to Chapter 11 of the United States Bankruptcy Code (the “Plan”) upon the filing with the State of Delaware of the Company’s Amended and Restated Certificate of Incorporation (the “Certificate”).The Common Stock replaces the Company’s prior common stock registered under Section 12(b) of the Act (which prior common stock will be canceled as of the effective time of the Plan). Description of Common Stock Dividends.The holders of Common Stock will be entitled to receive dividends, if and when declared payable from time to time by the Board of Directors of the Company (the “Board”). Liquidation.Upon any liquidation, dissolution and/or winding up of the Company, after all securities ranking senior to the Common Stock have been paid in full that to which they are entitled, the holders of the then outstanding Common Stock will be entitled to receive, pro rata, the remaining assets of the Company available for distribution to its stockholders. Voting Rights.Each outstanding share of Common Stock of the Company will entitle the holder thereof to one vote on each matter on which stockholders generally are entitled to vote. Potential Trading Restrictions.The Certificate provides that prior to the fifth anniversary of the Company’s emergence from Chapter 11 protection, that in the event that both (i) the Market Capitalization (which means, as of any date means the Company’s then market capitalization calculated using the rolling 30 day weighted average trading price of the Common Stock) of the Company has decreased (as adjusted for any extraordinary dividends, as determined in good faith by the Board) by at least 35% from the Emergence Date Market Capitalization (which means the Company’s market capitalization calculated using the weighted average trading price of the Common Stock over the 30 day period following the date on which the Company emerges from Chapter 11 bankruptcy protection (the “Emergence Date”), which such market capitalization the Company shall announce via press release and the filing of a Form 8-K promptly after it is determined. as defined below) and (ii) at least 25 percentage points of “owner shift” has occurred with respect to the Company’s equity for purposes of Section 382 of the Internal Revenue Code of 1986, as amended and the Treasury Regulations promulgated thereunder (collectively, “Section382”) since the Company’s most recent “ownership change” as reasonably determined by the Company (in consultation with outside counsel) in accordance with Section 382, then the Board shall meet on an expedited basis to determine whether to impose restrictions on the trading of the Company’s stock in accordance with the provisions of Article VII of the Certificate and to determine the definitive and ancillary terms of such restrictions, so long as such terms are consent with the provisions of Article VII of the Certificate.The principal terms of such trading restrictions: · Any acquisition of the Company’s stock by a person or entity who is not a 5% stockholder of the Company will be null and void ab initio as to the purchaser to the extent such acquisition causes such person or entity to become a 5% stockholder of the Company, unless the acquisition of such stock (i) was previously approved in writing by the Board, or (ii) will not result in an increase in an “owner shift” for purposes of Section 382 in excess of any “owner shift” that would have occurred if the seller had sold the same amount of stock through general public market transactions (e.g., because the stock is purchased from another 5% stockholder whose stock acquisition had caused an owner shift) (a “Permitted Acquisition”). · Any person or entity that is a 5% stockholder of the Company shall not be permitted to acquire any additional stock of the Company without the prior written consent of the Board, unless the acquisition is a Permitted Acquisition. Any such acquisition of stock that is not a Permitted Acquisition will be null and void ab initio as to the purchaser. The Company shall announce by press release and the filing of a Form 8-K if its Board shall determine that trading restrictions are no longer required, or if the trigger provisions are no longer satisfied; provided, however, that 1 if trading restrictions shall be imposed following a decline in the value of the Company’s market capitalization, any increase in the value of the Company’s stock shall not result in the lapse of such trading restrictions unless such increase (determined on a weighted average 30 day trading period) shall be at least 10% greater than the trigger price. Other.The Common Stock is not convertible into, or exchangeable for, any other class or series of the Company’s capital stock.Holders of Common Stock have no preemptive or other rights to subscribe for or purchase additional securities of the Company.The Certificate contains no sinking fund provisions or redemption provisions with respect to the Common Stock.There is no classification of the board of directors of the Company. As of the date of this registration statement, the Certificate contains no provisions modifying the voting or dividend rights of holders of Common Stock described above. Preferred Stock The Certificate authorizes the issuance of 100,000,000 shares of preferred stock. The Board is authorized to provide for the issuance of shares of preferred stock in one or more series, and to fix for each series voting rights, if any, designation, preferences and relative, participating, optional or other special rights and such qualifications, limitations, or restrictions as provided in a resolution or resolutions adopted by the Board. The purpose of authorizing the Board to issue preferred stock and determine its rights and preferences is to eliminate delays associated with a stockholder vote on specific issuances. The issuance of preferred stock, while providing flexibility in connection with possible acquisitions, future financings, and other corporate purposes, may have the effect of making it more difficult for a third party to acquire, or could discourage a third party from seeking to acquire, a majority of the outstanding voting stock of the Company. Certain Anti-Takeover Provisions Effect of Delaware Anti-Takeover Statute.Upon completion of this offering, the Company will be subject to Section 203 of the Delaware General Corporation Law, an anti-takeover law. In general, Section 203 prohibits a publicly held Delaware corporation from engaging in a merger or other business combination with any interested stockholder for a period of three years following the date that the stockholder became an interested stockholder, unless: (i) prior to the time the stockholder became an interested stockholder, the board of directors of the corporation approved either the business combination or the transaction that resulted in the stockholder becoming an interested stockholder; (ii) upon consummation of the transaction that resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, subject to certain exclusions; or (iii) on or subsequent to the time the stockholder became an interested stockholder, the business combination is approved by the board of directors of the corporation and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 662/3% of the outstanding voting stock that is not owned by the interested stockholder. In general, Section 203 of the Delaware General Corporation Law defines an “interested stockholder” as: (i) any entity or person beneficially owning 15% or more of the outstanding voting stock of the corporation; (ii) any entity or person that is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within the three-year period prior to the date on which it is sought to be determined whether such person is an interested stockholder; and (iii) the affiliates or associates of any such entities or persons. 2 The provisions of Section 203 of the Delaware General Corporation Law described above could have the following effects on the Company, among others: (i) delaying, deferring or preventing a change in control; (ii) delaying, deferring or preventing the removal of existing management; (iii) deterring potential acquirers from making an offer to the stockholders of the Company; and (iv) limiting any opportunity of stockholders of the Company to realize premiums over prevailing market prices of the Common Stock in connection with offers by potential acquirers. This could be the case even if a majority of the Company’s stockholders might benefit from a change of control or offer. Amended and Restated Certificate of Incorporation and Amended and Restated Bylaw Provisions.The Company’s amended and restated certificate of incorporation, or Certificate, and amended and restated bylaws (the “Bylaws”) will include provisions that may have the effect of discouraging, delaying or preventing a change in control or an unsolicited acquisition proposal that a stockholder might consider favorable, including a proposal that might result in the payment of a premium over the market price for the shares of Common Stock held by stockholders. In addition, these provisions may adversely affect the prevailing market price of the Common Stock. These provisions are summarized in the following paragraphs. No Stockholder Action by Written Consent.The Certificate and Bylaws provide that stockholder action can be taken only at an annual or special meeting of stockholders and will preclude stockholders from initiating or effecting any action by written consent in lieu of a meeting and thereby taking actions opposed by the Board. Special Meetings of Stockholders.The Bylaws will provide that special meetings of the Company’s stockholders may be called only by the Chairman of the Board, by order of a majority of the whole Board or by holders of Common Stock holding a majority of the outstanding Common Stock entitled to vote generally in the election of directors and who meet the eligibility requirements set forth in Rule 14a-8(b) of the Securities Exchange Act 1934, as amended.Stockholders will not be permitted to call a special meeting or to request the Board to call a special meeting. Advance Notice Procedures.The Bylaws will establish an advance notice procedure for stockholder proposals to be brought before an annual meeting of stockholders, including proposed nominations of persons for election to the Board. Stockholders at an annual meeting will only be able to consider proposals or nominations specified in the notice of meeting or brought before the meeting by or at the direction of the Board or by a stockholder who was a stockholder of record on the record date for the meeting, who is entitled to vote at the meeting and who has given the Company’s corporate secretary timely written notice, in proper form, of the stockholder’s intention to bring that business before the meeting. Although the Bylaws will not give the Board the power to approve or disapprove stockholder nominations of candidates or proposals regarding other business to be conducted at a special or annual meeting, the Bylaws may have the effect of precluding the conduct of certain business at a meeting if the proper procedures are not followed or may discourage or deter a potential acquiror from conducting a solicitation of proxies to elect its own slate of directors or otherwise attempting to obtain control of the company. Authorized but Unissued Shares.The Company’s authorized but unissued shares of common stock and preferred stock will be available for future issuance without stockholder approval, subject to the rules and regulations of The New York Stock Exchange. These additional shares may be utilized for a variety of corporate purposes, including future public offerings to raise additional capital, corporate acquisitions and employee benefit plans. The existence of authorized but unissued shares of common stock and preferred stock could render more difficult or discourage an attempt to obtain control of a majority of the Company’s Common Stock by means of a proxy contest, tender offer, merger or otherwise. 3 Shares of Common Stock are not subject to calls or assessments.No personal liability will attach to holders under the laws of the State of Delaware (the Company’s state of incorporation) or of the State of Texas (the state in which the Company’s principal place of business is located). The foregoing description of the Common Stock is qualified in its entirety by the full terms of the Common Stock, as set forth in the Exhibits to this registration statement which are incorporated by reference in this Item 1. Item 2. Exhibits. 1. Form of Amended and Restated Certificate of Incorporation 2. Form of Amended and Restated Bylaws 4 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:January14, 2008 CALPINE CORPORATION (Registrant) By: /s/ Gregory L. Doody Name: Gregory L. Doody Title: Executive Vice President, General Counsel and Secretary 5 Exhibit Index 1. Form of Amended and Restated Certificate of Incorporation* 2. Form of Amended and Restated Bylaws* *Filed herewith. 6 EXHIBIT 1 Amended and Restated Certificate of Incorporation of Calpine Corporation Calpine Corporation, a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), hereby certifies as follows: 1.
